Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on November 23, 2020. Claims 1-21 are currently pending. Claims 5-14 were withdrawn during an earlier restriction requirement. 

Election/Restrictions
In view of the amendment filed on 11/23/2020 adding dependent claim 21 which is similar in scope to claim 15 and providing further evidence showing claims 1-4, 21 and 15-20 to have overlapping scopes, the restriction requirement between claims 1-4 and 15-20 made in the office action of 5/1/2020 has been withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0234929 to Scheuermann (Scheuermann) in view of US 2009/0191087 to Klein et al. (Klein) (both previously cited).
In reference to at least claim 1
Scheuermann teaches a thin profile conductor assembly for medical device leads which discloses a device (e.g. lead shaft assembly 50) comprising: a substrate having a surface (e.g. inner core layer 52); a signal line coupled to the substrate (e.g. inner conductor 54 formed on the inner core layer, para. [0052]) and covered by an insulation layer (e.g. insulative layer 56); an electrical pad coupled to the signal line (e.g. inherent that lead connector elements “electrical pads” are located within the lead connector assembly along the proximal segment of the lead body to connect the lead with the header of the implanted device 12, Fig. 1); and an electrode coupled to the signal line (e.g. lead electrode or electrodes coupled to inner conductor 54, para. [0055]); wherein at least one of the electrode or the signal line includes a diamagnetic material and a paramagnetic material (e.g. paramagnetic and diamagnetic material, para. [0009], [0017], [0065], conductive coating may include other conductive coating applications, such as housing, flexible electrodes, para. [0077]). Scheuermann discloses the diamagnetic and paramagnetic are relative to a physiological tissue and a ratio of the diamagnetic material and the paramagnetic material (e.g. thin seed layer and a thicker high conductivity layer resulting in substantially distortion free imagining, with minimal image artifacts or voids around the lead in the magnetic resonance image, para. [0054], [0064]-[0065], conductive coating may include other conductive coating applications, such as housing, flexible electrodes, para. [0077]),) but does not explicitly teach that the ratio of diamagnetic and paramagnetic material is selected based on a physiological susceptibility property of the tissue, however it was well known in the art before the effective filing date of the invention to match magnetic susceptibility to that of the surrounding human body or tissue in order to allow more options for MR image control including eliminating implant artifacts in MRI images as evidence by Klein (e.g. para. [0029]). It would have been obvious to 
In reference to at least claim 2
Scheuermann teaches a device according to claim 1 and further discloses the electrode is part of an array (e.g. electrodes at distal end, para. [0051], [0055]) but does not explicitly teach wherein the physiological tissue is a neural or spinal tissue and the electrode is part of an array of neural electrodes. 
Klein teaches a palladium-based alloys for use in the body and suitable for MRI imaging which discloses an electrical lead (e.g. 500) that includes lead wires (510) and electrodes (520) that include a combination of diamagnetic and paramagnetic material to match the magnetic susceptibilities of the human body (e.g. para. [0009]-[0012, [0027], [0029], [0049]). Klein further discloses the medical device including a neuro-stimulation electrode, cardiac electrode and/or cardiac defibrillation electrode (e.g. claim 26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Scheuermann with the teachings of Klein to include using the lead of Scheuermann within neural physiological tissue in order to yield the predictable result of providing an alternative location for providing therapy treatment for treating diseased tissue.
In reference to at least claim 3
Scheuermann discloses wherein the physiological tissue includes muscular tissue (e.g. device located within the heart therefore it is within cardiac muscle tissue, Fig. 1).
In reference to at least claim 4
.

Claims 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0234929 to Scheuermann (Scheuermann) in view of US 2005/0113676 to Weiner et al. (Weiner). 
In reference to at least claim 15-16 
Scheuermann teaches a thin profile conductor assembly for medical device leads which discloses a device (e.g. lead shaft assembly 50) comprising: a substrate having a surface (e.g. inner core layer 52); a signal line coupled to the substrate (e.g. inner conductor 54 formed on the inner core layer, para. [0052]) and covered by an insulation layer (e.g. insulative layer 56); an electrical pad coupled to the signal line (e.g. inherent that lead connector elements “electrical pads” are located within the lead connector assembly along the proximal segment of the lead body to connect the lead with the header of the implanted device 12, Fig. 1); and an electrode coupled to the signal line (e.g. lead electrode or electrodes coupled to inner conductor 54, para. [0055]); wherein at least one of the electrode or the signal line includes a diamagnetic material and a paramagnetic material (e.g. paramagnetic and diamagnetic material, para. [0009], [0017], [0065], conductive coating may include other conductive coating applications, such as housing, flexible electrodes, para. [0077]), wherein diamagnetic and paramagnetic are relative to a physiological tissue (e.g. thin seed layer and a thicker high conductivity layer resulting in substantially distortion free imagining, with minimal image artifacts or voids around the lead in the magnetic resonance image, para. [0054], [0064]-[0065], conductive coating may include other conductive coating applications, such as housing, flexible electrodes, para. [0077]). Scheuermann does not explicitly teach the electrode or signal line includes a network of randomly oriented conductive materials configured to reduce eddy current generation in a MRI system. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Scheuermann with the teachings of Weiner to include within the electrode or signal line a conductive layer that includes a network of randomly oriented conductive materials in order to yield the predictable result of providing further protection against electromagnetic interference preventing possible tissue damage at the tissue interface due to induced electrical signals. 
In reference to at least claim 17
Scheuermann modified by Weiner teaches a device according to claim 15. Scheuermann discloses at least one of the electrode includes a diamagnetic material and a paramagnetic material (e.g. paramagnetic and diamagnetic material, para. [0009], [0017], [0065], conductive coating may include other conductive coating applications, such as housing, flexible electrodes, para. [0077]). Weiner discloses a layer of carbon nanotubes at an exposed surface (e.g. the conductive material being a metal such as carbon composite, carbon nanotubes, metal-coated carbon filaments, etc., para. [0091], [0102], [0131], [0144], [0203], [0218], [0237]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Scheuermann with the teachings of Weiner to include on the electrode a conductive layer that includes a network of randomly oriented conductive materials such as carbon nanotubes in order to yield the predictable result of providing further protection against electromagnetic interference preventing possible tissue damage at the tissue interface due to induced electrical signals. 

In reference to at least claim 18
Scheuermann modified by Weiner teaches a device according to claim 15. Scheuermann discloses at least one of the electrode includes a diamagnetic material and a paramagnetic material (e.g. paramagnetic and diamagnetic material, para. [0009], [0017], [0065], conductive coating may include other conductive coating applications, such as housing, flexible electrodes, para. [0077]). Weiner further discloses a layer of electrically conductive polymer at an exposed surface (e.g. the conductive material being a metal such as carbon composite, carbon nanotubes, metal-coated carbon filaments, etc., para. [0091], [0102], [0131], [0144], [0203], [0218], [0237]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Scheuermann with the teachings of Weiner to include on the electrode a conductive layer that includes a network of randomly oriented conductive materials such as a composite of metal-coated carbon filaments and a polymer in order to yield the predictable result of providing further protection against electromagnetic interference preventing possible tissue damage at the tissue interface due to induced electrical signals.
In reference to at least claim 19
Scheuermann modified by Weiner teaches a device according to claim 15. Scheuermann further discloses the electrode includes a layer of biocompatible conductive material at an exposed surface (e.g. paramagnetic and diamagnetic material, para. [0009], [0017], [0065], conductive coating may include other conductive coating applications, such as housing, flexible electrodes, para. [0077]). Weiner further discloses a layer of biocompatible conductive material at an exposed surface (e.g. the conductive material being a metal such as carbon composite, carbon nanotubes, metal-coated carbon filaments, etc., para. [0091], [0102], [0131], [0144], [0203], [0218], [0237]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Scheuermann with the teachings of Weiner to include on the electrode a conductive layer that includes a network of randomly oriented conductive materials such as a layer of biocompatible conductive material in .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0234929 to Scheuermann (Scheuermann) in view of US 2005/0113676 to Weiner et al. (Weiner) as applied to claim 15 further in view of US 2009/0191087 to Klein (Klein). 
In reference to at least claim 20
Scheuermann modified by Weiner teaches a device according to claim 15. Scheuermann discloses the diamagnetic and paramagnetic are relative to a physiological tissue (e.g. thin seed layer and a thicker high conductivity layer resulting in substantially distortion free imagining, with minimal image artifacts or voids around the lead in the magnetic resonance image, para. [0054], [0064]-[0065], conductive coating may include other conductive coating applications, such as housing, flexible electrodes, para. [0077]) but does not explicitly teach the magnetic susceptibility being substantially matched to that of the physiological tissue, however it was well known in the art before the effective filing date of the invention to match magnetic susceptibility to that of the surrounding human body or tissue in order to allow more options for MR image control including eliminating implant artifacts in MRI images as evidence by Klein (e.g. para. [0029]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Scheuermann to include the magnetic susceptibility being substantially matched to that of the physiological tissue in order to yield the predictable result of allowing more options for MR image control including eliminating implant artifacts in MRI images. 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0234929 to Scheuermann (Scheuermann) in view of US 2009/0191087 to Klein et . 
In reference to at least claim 21
Scheuermann modified by Klein teaches a device according to claim 1 but does not explicitly teach the electrode or signal line includes a network of randomly oriented conductive materials configured to reduce eddy current generation in a MRI system. 
Weiner teaches a device and method for preventing magnetic-resonance imaging induced damage which discloses a conductive material layer that includes a random pattern of conductive materials (e.g. random pattern of conductive materials, Fig. 7, para. [0053], [0111], [0239]) and further discloses the conductive material being a metal such as carbon composite, carbon nanotubes, metal-coated carbon filaments, etc. (e.g. para. [0091], [0102], [0131], [0144], [0203], [0218], [0237])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Scheuermann with the teachings of Weiner to include within the electrode or signal line a conductive layer that includes a network of randomly oriented conductive materials in order to yield the predictable result of providing further protection against electromagnetic interference preventing possible tissue damage at the tissue interface due to induced electrical signals. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0160929 to Ashe et al. which teaches a multimodal . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER L GHAND/Examiner, Art Unit 3792